  Case 3:20-cv-00145-DJN Document 37 Filed 10/26/20 Page 1 of 2 PageID# 225




                         IN THE UNITED STATES DISTRICT COURT

                        FOR THE EASTERN DISTRICT OF VIRGINIA

                                        Richmond Division

ALBERT LAW,
     Plaintiff,

       v.                                                     Civil No. 3:20cv145 (DJN)

HILTON DOMESTIC OPERATING
COMPANY, INC., et al.,
     Defendants.

                                              ORDER

       This matter comes before the Court after an initial review of Defendants Red Coats',

HRIP Miller & Rhoads Acquisitions' and Hilton Domestic Operating Company's Motions to

Dismiss (ECF Nos. 10, 19, 33). To aid the Court in its decision-making, the Court hereby

ORDERS the parties to file supplemental briefing in this matter that addresses the following

questions:

       (1) Does the contractual use of "accommodations" include the use of common areas?

       (2) Does the act of repeatedly asking a hotel guest for identification or a room key while

       he is occupying a common area constitute a level of harassment that interferes with or

       deprives that guest of his contractual use of that space?

       (3) Can racial animus be inferred from the disparate treatment of a minority in an area

       otherwise solely occupied by white individuals?

The parties are directed to supply all case law relevant to their positions on these questions in

their responses. The parties shall have fourteen (14) days from the issuance of this Order to file
Case 3:20-cv-00145-DJN Document 37 Filed 10/26/20 Page 2 of 2 PageID# 226
